Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 1/05/2022 has been entered. Claims 1-3, 5-16, and 19-22 remain pending in this application. Applicant’s amendments to the Claims have every objection, and 112(b) rejections previously set forth in the Non-Final Office Action mailed on 10/05/2021. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action regarding 35 U.S.C. 112(b). 
Claims 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, Applicant recites “by a statistically significant amount” when referring to deviations from a median. The scope of Applicant’s claim is unclear because there is no definition of what constitutes a statistically significant amount in the specification. Without knowing the bounds of Applicant’s “significant” amount the claim element cannot be given patentable weight. Examiner interprets the claim element to mean that the pressure difference between a model value and a user value requires adjustment of user’s posture.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2015/0366350 A1 to DiCenso et al. (hereinafter “DiCenso”).
Regarding claim 9, DiCenso discloses an automatically adjusting comfort system, comprising
(Fig. 1 Posture Adjustment System 100; Abstract “The posture adjustment system then indicates those corrections to the person, or alternatively, applies a set of adjustments to the chair to cause the person to assume a new posture that reflects the posture corrections”, Paragraph 0048):	
	a pressure-sensor array in or beneath an outer fabric of a seat (Fig. 1 Sensor Arrays 122, seat 120; Paragraph 0023 “For example, Sensor arrays 122, 132, and 142, respectively, could include pressure sensors, touch sensors, thermal sensors, and so forth, without limitation.” Sensor arrays are in the fabric of the seat in Fig. 1);
	a controller communicatively coupled to the pressure sensor array, the controller being configured for determining (Fig. 1 computing device 150; Paragraph 0023 discloses the computing device may be coupled to seat, back, and headrest to acquire sensor data generated by the sensor arrays);
	a) a cumulative pressure profile by integrating pressure values from the pressure sensor array over time (Fig. 1 sensor arrays 122,132,142 & user 160, Fig. 8 step 804 discloses time varying posture model; Paragraph 0022 “Specifically, each different sensor array may gather data that reflects the position, orientation, and/or pressure distribution of one or more body parts of user 160.” Paragraph 0042 discloses making posture adjustments after a 30 minute time window (a predetermined duration), Paragraph 0081 discloses using gathered data to identify trends or patterns associated with user); and 	b) a region of high or low pressure based on pressure values from a grouping of nearby pressure sensors in the pressure-sensor array (Fig. 1 Sensor arrays 122,132,142, Seat 120, backrest 130, headrest 140, user 160; Paragraph 0022 “For example, and without limitation, sensor array 122 within seat 120 gathers data that could indicate the weight distribution of user 160 on seat 120. Likewise,  130 where torso 162 of user 160 exerts different pressures.” Detecting exertion of differing pressures in
different areas constitutes detecting a region of high or low pressure.); 
	a plurality of adjusting mechanisms configured to alter the cumulative pressure profile to increase a user’s comfort, wherein the controller automatically adjusts one or more of the plurality of adjusting mechanisms based on the cumulative pressure profile or the region of high or low pressure (Fig. 1 computing device 150; Paragraph 0020 “Each of the aforementioned chair sections [seat, back, and headrest] is independently adjustable via one or more motors (not shown in figures). Computing device 150 is configured to control the position and/or angle of a given section of chair by issuing motor control signals to the one or more motors coupled to that chair section.” Abstract and paragraph 0042 discloses posture adjustment system, therein the computing unit 150, automatically adjusts parts of the
seat in response to pressure profile of a user.”); and 
	a user interface configured to receive instructions for overriding automatic adjustments made by the controller (Paragraph 0086 discloses a user interface as a part of the software application 921 which executes all functions provided by the computing device 150. Paragraph 0034 “Further, computing device 150 may be responsive to user input for a short period of time after providing the notification, allowing user 160 to “opt out of the imminent chair adjustment”. Examiner interprets the ability to “opt out” to mean that the computer device (user interface) is configured to receive instructions which overrides the automatic chair adjustment. Furthermore, this subject matter will not be assigned patentable weight because it is directed toward nonfunctional descriptive material, see MPEP 2111.05.  The specific instructions of the data loaded onto the user interface does not patentably distinguish the claimed system. Data for a user interface is not functionally related to the substrate of the article of manufacture. Thus, this descriptive material will not distinguish the claimed In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); See also In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over
US2015/0366350 A1 to DiCenso et al. (hereinafter “DiCenso”) in view of US5587933A to Gross (hereinafter “Gross”).
Regarding claim 1, DiCenso discloses an automatically adjusting comfort method, comprising
(Abstract and paragraph 0048 disclose a posture adjustment system that automatically adjusts):
	measuring pressure applied by a user to a first surface via a pressure-sensor array comprising
a plurality of individual pressure sensors (Fig. 1 Sensor Arrays 122, 132, 142, sensor arrays naturally
comprise a group of sensors, any one of the headrest 140, backrest 130, or seat 120 may be the “first
surface”… choosing headrest 140 to be the first surface here; Paragraph 0023 discloses sensor arrays
may be used to reflect pressure distribution of one or more body parts of a user.)
	receiving pressure data from the pressure sensor array via a controller (Fig. 1 Computing unit
150; Paragraph 0023 “Computing device 150 may be coupled to seat 120, backrest 130, and headrest140 and configured to acquire sensor data generated by sensor arrays 122, 132, and 142.”); 	determining, via the controller, a pressure profile along the first surface based on measurements from the pressure-sensor array (Paragraph 0021 discloses that the computing unit gathers data from three different sensor arrays for information about the user pressure exerted. Paragraph 0042 “Computing device 150 within posture adjustment system 100 could analyze sensor data recorded over time to identify that user 160 frequently leans forward after sitting in chair 110 for ; 
	determining an angle of the first surface (Paragraph 0020 “computing device 150 is configured to control the position and/or angle of a given section of chair 110”. Paragraph 0022 discloses sensor array 142 gathers data that indicates an angle of the user and therein the first surface (headrest));
	establishing weighted-pressure values for the pressure profile, via the controller, based on the angle of the first surface and corresponding locations of the plurality of individual pressure sensors within the pressure-sensor array (Paragraph 0021 discloses each sensor array gathers data that reflects a different pressure distribution. Examiner takes different pressure distributions to be weighted-values, which matches Applicant’s definition of weighted-pressure values (Specification at 00029). Examiner also notes that the pressure readings will naturally depend upon the angle of the headrest, and thus pressure values are being determined based upon the angle of the headrest in DiCenso.); 
	comparing, via the controller, the weighted-pressure values to a first limit (Paragraph 0029 “Computing device 150 compares the posture model of user 160 to the ergonomic model (taken to be first limit) to determine posture corrections that could, potentially, cause user 160 to assume a posture that reflects the ergonomic model.”);
	determining, via the controller, a cumulative pressure profile by integrating the pressure profile over a predetermined duration (Fig. 1 computing unit 150, Fig. 8 step 804 determining posture over time by compiling data; Paragraph 0042 discloses making posture adjustments after a 30 minute time window (a predetermined duration), Paragraph 0081 discloses using gathered data to identify
trends or patterns associated with user); 
	comparing, via the controller, the cumulative pressure profile to a second limit (Fig. 1 computing device 150, user 160; Paragraph 0030 “For example, and without limitation, computing
device 150 could generate a “preferred posture model (taken to be a second limit) that is based on the

the posture model to any one or more of the posture model, the preferred posture model, and the
recommended posture model.”);
adjusting one or more of a plurality of adjusting mechanisms configured to alter the pressure
profile for increased comfort of the user when the pressure profile exceeds the first limit or the second limit (Fig. 7 method 700; Paragraph 0030 discloses the computing device compares user metrics  to different models and then adjusts, Paragraph 0032 “Computing device 150 is configured to implement the chair adjustments by issuing motor control signals to motors associated with seat 120, backrest 130, and/or headrest 140”);
	determining one or more regions of interest based on differential pressure values from a proximity of individual pressure sensors in the pressure sensor array, wherein each of the one or more regions of interest includes groupings of high-pressure or low-pressure values deviating by a statistically significant amount((Fig. 1 posture adjustment system 100, Figs. 4A-4B; Paragraph 0069 “Posture adjustment system 100 may specifically identify individual chair sections that can be adjusted to effect posture corrections for specific body parts of user 160, as described in conjunction with FIGS. 4A-4B.” Paragraph 0042 discloses the computing device 150 compares user metrics to one of several optimum models (taken to be a baseline pressure value), Paragraph 0021 discloses the sensor arrays detect pressure distributions). See Gross below for median. Paragraph discloses deviation from an ergonomic model may result in posture adjustment.); and 
	adjusting one or more of a plurality of adjusting mechanisms to reduce pressure at high-pressure regions of interest or to increase pressure at low-pressure regions of interest (Fig. 4A-6B 400-B shows the headrest adjustment based upon data transmitted to computing unit 150 from the sensor array 142. This adjustment results in either more pressure (head tilted forward) or less pressure (head
tilted backward) based on needed pressure adjustments.)
groupings of high-pressure or low-pressure values that deviate from a median pressure value. However, Gross demonstrates it was known in the art before the effective filing date of the claimed invention to use an adjustable comfort method based on median pressure values (Col. 6 lines 43-46).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include comparisons of pressure values to a median pressure value, as taught by Gross, to designate comfort pressure for a respective load distribution (Col. 6 lines 43-46). 
Regarding claim 2, DiCenso in view of Gross discloses the method of claim 1, and DiCenso further discloses the method further comprising measuring, via the controller, pressure applied by the user to a second surface via the pressure-sensor array (Fig. 1 sensor array 122, seat 120 (taken to be the second surface), computing unit 150; Paragraphs 0018 & 0021).
Regarding claim 5, DiCenso in view of Gross discloses the method of claim 1, and DiCenso further discloses the method further comprising predicting one or more regions of user discomfort, via the controller, based on the one or more regions of interest (DiCenso at Paragraph 0044 “By analyzing the time-varying posture model and corresponding environmental data, computing device 150 may anticipate the behavior of user 160 and then effect posture changes for user 160 earlier than otherwise possible.” Behavior of the user is taken to mean how the user sits (i.e. tending to slouch putting more pressure on the backrest).).
Regarding claim 6, DiCenso in view of Gross discloses the method of claim 4, and DiCenso further discloses the method wherein determining a cumulative pressure profile comprises calculating integrated pressure values over time for the predetermined duration, via the controller (DiCenso at paragraph 0023 discloses the sensor arrays may comprise pressure sensors, Paragraph 0044 “In one embodiment, when observing trends in the posture of a user 160 over a period of time, computing 
Claims 3, 7,  and 8 are rejected under 35 U.S.C. 103 as being unpatentable over
DiCenso and Gross in view of US2010/0276973 A1 to Zenk et al. (hereinafter “Zenk”).
Regarding claim 3, DiCenso in view of Gross discloses the method of claim 2 but is silent wherein the method requires adjusting one or more of a plurality of adjusting mechanisms based on a ratio of the pressure profiles. However, Zenk demonstrates that it was known in the art before the effective filing date of the claimed invention to adjust a plurality of adjusting mechanisms based on a ratio of pressure profiles (Zenk at paragraph 0048).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DiCenso to alternatively base adjustment of adjusting mechanisms upon a ratio of pressure profiles, as taught by Zenk, in order to measure pressure
irrespective of the weight of the user (Zenk at Paragraph 0048).
Regarding claim 7, DiCenso in view of Gross discloses the method of claim 1 and discloses adjusting a plurality of adjusting elements by adjusting motors but is silent wherein the method includes inflating or deflating air bladders. However, Zenk demonstrates that it was known in the art before the effective filing date of the claimed invention to deflate and/or inflate air bladders (Zenk at paragraph 0119).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of DiCenso to include and adjust lumbar
supports as an alternative form of adjustment and to further include deflation and/or inflation of air
bladders, as taught by Zenk, in order to enable rapid detection of the pressure distribution (Zenk at

Regarding claim 8, DiCenso in view of Gross and Zenk discloses the method of claim 7 and DiCenso further discloses providing a custom configuration by setting the first limit and the second limit according to a custom algorithm determined for a particular user (DiCenso at Paragraph 0029 “For example, and without limitation, computing device 150 could rely on a set of user preferences provided by user 160 that indicate a posture user 160 wishes to assume.”).
Claim 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DiCenso in view of Zenk.
Regarding claim 10, DiCenso discloses the system of claim 9 and discloses use of position
motors but is silent wherein the adjusting mechanisms include air bladders and lumbar supports.
	However, Zenk demonstrates that it was known in the art before the effective filing date of the claimed invention to use adjustable air bladders and lumbar supports (Zenk at paragraph 0119).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DiCenso to adjustable lumbar supports and air bladders an alternative form of adjustment, as taught by Zenk, in order to achieve an ergonomic seat profile (Zenk at Paragraphs 0015, 0068, & 0119).
Regarding claim 12, DiCenso discloses the system of claim 9 but is silent wherein the pressure-
sensor array is integrated into a seat such that individual pressure sensors are positioned along a top
surface of a seat bottom and a forward-facing surface of a seat back for measuring pressure applied
by a user seated in the seat. However, Zenk demonstrates that it was known in the art before the
effective filing date of the claimed invention to position pressure sensors along a top surface of a seat
bottom and a forward-facing surface of a seat back for measuring pressure applied by a user seated in
the seat (Zenk at Fig. 2 sensors 17 & 18 positioned on mechanisms 7 and 8 in the seat; Fig. 2 sensors 11–
16 are positioned on mechanisms 1–6 in the backrest).

filing date of the claimed invention to modify the system of DiCenso to include sensors beneath a top
surface of a seat bottom and along a forward-facing surface of a seat back for measuring pressure
exerted by the user, as taught by Zenk, in order to efficiently adjust the seat to an ergonomic position
without attracting the attention of the user (Zenk at Fig. 2 sensors 11–18, mechanisms 1–8; Paragraph
0005).
Regarding claim 13, DiCenso in view of Zenk discloses the system of claim 12 and DiCenso
further discloses wherein the seat is a pilot seat or a co-pilot seat onboard an aircraft and the
controller is configured to maintain comfort of the pilot seat or the co-pilot seat during long-duration
flights by automatically adjusting one or more of the plurality of adjusting mechanisms based on the
cumulative pressure profile or the region of high or low pressure (DiCenso at Paragraph 0036 discloses
the chair in Fig. 1 may be an airplane seat. Note: “configured to” is merely functional language.).
Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over DiCenso in view of US8585146B1 to Giasson et al. (hereinafter “Giasson”).
Regarding claim 11, DiCenso discloses the system of claim 9 and discloses adjusting lumbar
support and posture based on a cumulative pressure profile (DiCenso at Fig. 1 backrest 130 which is
adjustable; Abstract and paragraph 0042 discloses posture adjustment system, therein the computing
unit 150, automatically adjusts parts of the seat in response to pressure profile of a user.”), but is silent
wherein the adjusting mechanisms comprise adjusting firmness and temperature. However, Giasson
demonstrates that it was known in the art before the effective filing date of the claimed invention to use
thermal therapy units and inflatable bladders to adjust firmness (Col. 15 lines 13–15 discloses use of
thermal therapy units. Col. 18 lines 36–39 discloses lumbar supports that use pneumatic bladders which
inflate and deflate to provide necessary contour [posture] adjustments.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective

units and inflatable bladders, as taught by Giasson, in order to provide alternative ways of adjusting user
posture and comfort (Giasson at Col. 15 lines 13–15; Col. 18 lines 36–39; Col. 18 lines 49–51).
Regarding claim 21, DiCenso discloses the system of claim 9 but is silent wherein the system
further comprises massagers located internally to increase a user’s comfort by massaging a user’s
muscles. However, Giasson demonstrates that it was known in the art before the effective filing date of
the claimed invention to use a chair with massagers (Giasson Col. 15 lines 13–15 teaches the backrest
contains massagers.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to modify the system of DiCenso to include massagers, as taught by
Giasson, to improve user comfort (Col. 15 lines 13–15).
Claims 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zenk in view of DiCenso.
Regarding claim 14, Zenk discloses a method of automatically maintaining comfort for
extended duration, comprising (Zenk at Paragraph 0066 discloses automatically adjusting a seat to enable high levels of seat comfort over a long period of time):
	measuring pressure applied to a surface of a user device via an array of pressure sensors to
determine an array of pressure values (Zenk at Fig. 2 sensors 11–18, Paragraph 0084) in real-time via a
controller (Zenk at Paragraph 0017 discloses sensors connected to a control unit);
	weighting the pressure values, via the controller, based on locations of corresponding
pressure sensors of the array to determine weighted-pressure values (Zenk at paragraph 0044
discloses obtaining quotients. Paragraph 0045 discloses using two locations within the backrest portion
of the sensor array);
	determining one or more regions of differential pressure, via the controller (Zenk at Paragraph
based on the weighted-pressure values for
groupings of pressure sensors in proximity with one another to avoid false-positive identifications of regions of differential pressure based on expected pressure distributions (Zenk at Paragraph 0046 discloses the proximity of the sensors may be two on each region and alternatively Paragraph 0049 discloses it may be more precise to use more sensors which would alter the proximity between sensors. Examiner notes that avoiding an event does not add further to the patentable weight of the claim. The claim as positively recited would inherently avoid false-positive identifications included in Applicant’s amendment.);
	adjusting a configuration of the user device for reducing a magnitude of the differential pressure at the one or more regions (Zenk at Paragraphs 0047 & 0048 discloses comparing the horizontal and vertical region ratios to adjust and match to an ergonomic ideal (target quotient) which is interpreted as reducing a magnitude of the differential pressure.);
	adjusting a configuration of the user device for maintaining comfort based on the cumulative pressure profile (Zenk at Paragraph 0007 “The seat may be adjusted as a function of a pressure ratio determined with the aid of at least two pneumatic or hydraulic sensors.” Paragraph 0066 discloses
automatically adjusting the seat to enable high levels of seat comfort over a long period of time.)
Zenk is silent wherein a cumulative pressure profile is determined, via the controller, based on
calculating integrated pressure values over a predetermined duration to avoid false-positive identifications of regions of cumulative differential pressure. However, DiCenso demonstrates it was known in the art before the effective filing date of the claimed invention to use a controller that gathers pressure data over time to be integrated into a set of data for a predetermined duration (DiCenso at Fig. 1 computing unit 150, Fig. 8 step 804 determining posture over time; Paragraph 0042 discloses the user may be monitored over a set duration. Examiner notes that avoiding an event does not add further to 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to modify the automatically adjusting seat of Zenk to integrate
pressure data points over time via a controller, as taught by DiCenso, in order to provide a response to
longer durations of use (i.e. driving) (DiCenso at Fig. 1 computing unit 150, Fig. 8 step 804 determining
posture over time; Paragraph 0042 discloses the user may be monitored over a set duration, Paragraph
0081 discloses using values gathered over time to correct posture while driving with cruise control on).
Regarding claim 15, Zenk in view of DiCenso discloses the method of claim 14 but Zenk is silent
wherein the method further comprises determining a pressure distribution, via the controller, based
on the array of pressure values. However, DiCenso demonstrates it was known in the art before the
effective filing date of the claimed invention to determine a pressure distribution via a controller based
on an array of pressure values (DiCenso at Paragraph 0021 “Specifically, each different sensor array may gather data that reflects the position, orientation, and/or pressure distribution of one or more bodyparts of user 160.”)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the automatically adjusting seat of Zenk to determine a pressure distribution via a controller based on an array of pressure values, as taught by DiCenso, in order to provide position and orientation data about the user (DiCenso at Paragraphs 0021
& 0022).
Regarding claim 19, Zenk in view of DiCenso discloses the method of claim 14 and Zenk further
discloses adjusting a configuration of the user device for maintaining comfort based on one or more of
the cumulative pressure profile, a pressure map, a pressure distribution, and personal preferences of
a user (Zenk at Fig. 2 lifting elements 1–8; Paragraph 0118 discloses adjustments in response to the

Regarding claim 20, Zenk in view of DiCenso discloses the method of claim 19 and Zenk further
discloses adjusting the configuration of the user device comprises adjusting components of the user
device to adjust one or more of firmness, lumbar support, body position, posture, and temperature
(Fig. 2 lifting elements 1–8; Paragraph 0118 discloses adjustments in response to the pressure profile,
these lifting elements necessarily adjust the body position because they are applying force to the user in
order to alter their pressure distribution).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zenk in view of DiCenso as applied to claim 14 above, and further in view of US2015/0170494 to Hsu et al. (hereinafter “Hsu”).
Regarding claim 16, Zenk in view of DiCenso discloses the method of claim 14 but is silent
wherein the method further comprises determining a pressure map based on the array of pressure
values and displaying contours of the pressure map on a user interface. However, Hsu demonstrates it was known in the art before the effective filing date of the claimed invention to determine a pressure map based on an array of pressure values and displaying the pressure map on a user interface (Hsu at Fig. 2 and Paragraph 0069 discloses an interface screen which displays a pressure map 14. Fig. 2 has lines which examiner takes to be contours).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to modify the automatically adjusting chair of Zenk in view of
DiCenso to further comprise a user interface for displaying a pressure map, as taught by Hsu, in order
provide a user or medical personnel visual information about the pressure sensors (Hsu at Paragraphs
0069 & 0070).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DiCenso in view of US20110115635 A1 to Petrovski et al. (hereinafter “Petrovski”).
Regarding claim 22, DiCenso discloses the system of claim 9, but does not disclose the system further comprising a thermal therapy unit, wherein the thermal therapy unit comprises at least one bladder located in the seat a pump to circulate a fluid between a reservoir and the at least one bladder, a heater and a chiller coupled to the reservoir for controlling a temperature of the fluid, and
valves for directing fluid from the reservoir to the at least one bladder based on the region of high or low pressure to increase a user’s comfort. However, Petrovski demonstrates it was known in the art before the effective filing date of the claimed invention to use a system which contains a thermal therapy unit having heating and chilling capabilities, and valves to selectively direct fluid to a bladder (Abstract discloses a fluid module; Paragraph 0113 discloses the pump delivers air or other fluids to an air bladder; Fig. 20A fluid source 2360, seating assembly 2310; Paragraph 0167 discloses a pump between a fluid source 2360 and a climate controlled seating assembly 2310; Paragraph 0199 discloses a thermoelectric device which can selectively heat or cool the fluid flowing through the device. The thermoelectric generator which serves as both the heater and the chiller.; Paragraph 0172 discloses that the interconnecting ducts [which connect the auxiliary exchanger and the bed bladder] may contain multiple valves to selectively limit the volume of air being delivered to the bed assembly. Paragraph 0091 discloses that pressure sensors can be used to achieve a desired thermal conditioning effect. The pressure sensors detect points of high and low pressure naturally when a person lays down.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a selective heating and cooling system, as taught by Petrovski, in order to achieve a desired thermal conditioning effect (Paragraph 0091). 
Response to Arguments
Applicant's arguments filed 1/05/2022 have been fully considered but they are not persuasive. Applicant argues that DiCenso, Zenk, and Hsu do not disclose the amended features added to claims 1, . 
Applicant’s arguments with respect to claim(s) 1, 2, 5, 6, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                              

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785